                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


WESCO INSURANCE COMPANY,
              Plaintiff

v.

CENTRAL FALLS DETENTION FACILITY
CORPORATION, WILDER ARBOLEDA,                                  C.A. No. 1:19-cv-00332
GARY BERDUGO, JOSEPH MOLINA
FLYNN, HERMAN YIP and UMB BANK,
N.A., as Trustee

                     Defendants


                                  ENTRY OF APPEARANCE

        Robert M. Duffy and the law firm of Duffy & Sweeney, LTD hereby enter their appearance

 on behalf of Defendant UMB Bank, N.A. as Trustee, in the above-captioned matter.

                                                              Respectfully submitted,
                                                              UMB BANK, N.A.,
                                                              AS TRUSTEE,
                                                              By its counsel,

                                                              DUFFY & SWEENEY, LTD

                                                                /s/ Robert M. Duffy
                                                              Robert M. Duffy (RI Bar # 4428)
                                                              321 South Main Street, 4th Floor
                                                              Providence, Rhode Island 02903
                                                              Telephone: (401) 455-0700
                                                              E-mail: rduffy@duffysweeney.com

                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 24, 2019, a copy of the foregoing has been filed through the
 CM/ECF system and will be sent electronically to counsel who are registered participants
 identified on the Notice of Electronic Filing.
                                                      /s/ Robert M. Duffy
